Citation Nr: 0837141	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO).

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board remanded the veteran's claim in July 2008 to afford 
the veteran a VA examination to support his service 
connection claim; however, the veteran failed to appear for 
this examination.  After the claim was certified to the 
Board, the veteran submitted an acknowledgement that he 
missed his previous VA examination and a request that such 
examination be rescheduled.

Given the importance of this examination to the veteran's 
claim and VA's overall duty to assist the veteran develop his 
service connection claim, the veteran's request will be 
accommodated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA examination should 
be rescheduled to determine the 
etiology of his peripheral neuropathy.  
The claims folder should be made 
available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history 
of the disorder, including the 
veteran's own account of the etiology 
of his disability, and specifically 
comment as to the likelihood that the 
veteran's peripheral neuropathy may be 
related to his asbestos exposure.  If 
the two may be linked, the examiner 
should offer an opinion as to whether a 
current peripheral neuropathy was 
caused or aggravated specifically by 
the veteran's in-service exposure to 
asbestos. 

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

